DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2021 has been entered.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1, 2, 4-8, and 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant has amended the claims to require “a concentration” between 2% and 10%.  The original disclosure, however, fails to include this language and as such, said language is seen to constitute new matter (only discussion is present on Page 10, Lines 14-15). 
Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 1, 2, 4-8, 11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritsch (US 6,601,378, of record) and further in view of Elmer (US 4,409,055, of record) and/or Kamichika (US 3,853,599, of record).
Fritsch is directed to a hybrid cabled cord usable in a tire cap ply (Column 6, Lines 11+).  More particularly, said cord can include first and second flat yarns that are devoid of yarn twisting and of differing materials (Column 4, Lines 10-15 and Column 5, Lines 5-63).  The final hybrid cord is obtained by cable twisting said yards (410 turns per meter or 10.4 turns per inch in the exemplary embodiment- Column 6, Lines 55+).  In terms of said materials, Fritsch suggests the use of “any combination of yarns having different properties” and possible 
Also, regarding claim 1, Fritsch includes the following language (Column2, Lines 66+):
The phrase “yarn” as used herein refers to a plurality of continuous fibers.  A yarn may be a single polymer or copolymer, or may be a mixture of a plurality of polymer types formed, for instance, by winding the fibers of two or more polymer types together to form a single yarn end. 

A fair reading of Fritsch suggests the use of multiple materials within each yarn and such is consistent with the claimed invention.  It is emphasized that said disclosure fully encompasses the claimed cord constructions and Applicant has not provided a conclusive showing of unexpected results for the claimed ratios in respective yarns (lack of comparative examples in which respective yarns are formed with less than 90% of polyester or nylon).
Lastly, as to claim 1, Fritsch generally recognizes the known use of adhesives to improve bonding between tire cords and a surrounding topping rubber (Column 8, Lines 30+).  While Fritsch is silent with respect to “a concentration”, the claimed values are consistent with those that are conventionally in adhesive-containing cord reinforced components in the tire industry, as shown for example by Elmer (Column 5, Lines 25+) and/or Kamichika (Column 6, Lines 30-42).  One of ordinary skill in the art at the time of the invention would have found it obvious to use a common “concentration” in the adhesive-containing tire of Fritsch.  

Regarding claim 5, Fritsch teaches the use of nylon-6,6 and nylon-6 and individual yarns can be a combination of materials (Column 2, Lines 66+).
As to claim 6, Fritsch teaches yarn deniers between about 500 and about 5,000 (Column 7, Lines 64+).
With respect to claim 7, a fair reading of Fritsch suggests the use of yarns having the same linear density.
Regarding claim 8, the “flat yarns” of Fritsch are devoid of twisting.
As to claim 11, an exemplary embodiment of Fritsch has a cable twist of 410 tpm.
With respect to claims 13 and 14, either of the possible twisting directions would have been well within the purview of one having ordinary skill in the art at the time of the invention.
Regarding claim 15, Fritsch suggests the exemplary use of RFL (Column 8, Lines 40+). 
7.	Claim 12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritsch, Elmer, and Kamichika as applied in claim 1 above and further in view of Jang (KR 709851, of record).
As detailed in the previous paragraph, Fritsch teaches a hybrid cord construction formed with first and second yarns devoid of twisting.  Additionally, Fritsch teaches an exemplary embodiment in which said yarns are finally twisted at 410 tpm.  While Fritsch fails to include a range of final twist values, it is well known that hybrid cords commonly have final twist values in accordance to the claimed invention, as shown for example by Jang (Abstract).  It is emphasized that a fair reading of Fritsch does not suggest the exclusive use of final twist values .
8.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritsch, Elmer, and Kamichika as applied in claim 1 above and further in view of Solomon (US 3,968,295, of record).
As detailed above, the general inclusion of an adhesive to provide a strong bond between tire cords and surrounding topping rubber is taught by Fritsch (Column 8, Lines 30+).  In such an instance, Fritsch teaches the exemplary use of RFL (resorcinol formaldehyde latex).  While Fritsch is silent with respect to the inclusion of an acrylic-based resin, Solomon recognizes the use of such a resin when bonding tire cords to a surrounding topping rubber (Column 1, Lines 5-68).  More particularly, Solomon teaches the use of an acrylic resin to achieve an increased level of adhesion and avoid problems associated with exposure to the environment between processing steps.  Solomon also states that such a resin can be used in a two part composition including an adhesive rubber latex or it can be used in a composition including further additives, such as a heat setting resin (e.g. RF resin) (Column 2, Lines 66+).  One of ordinary skill in the art at the time of the invention would have found it obvious to use an acrylic resin in the adhesive composition of Fritsch for the benefits detailed above.           
9.	Claims 1, 2, 4-8, 11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritsch (US 6,601,378, of record) and further in view of (a) Reese (WO 2014/001039, of record) and (b) Elmer and/or Kamichika.

Also, regarding claim 1, Fritsch includes the following language (Column2, Lines 66+):
The phrase “yarn” as used herein refers to a plurality of continuous fibers.  A yarn may be a single polymer or copolymer, or may be a mixture of a plurality of polymer types formed, for instance, by winding the fibers of two or more polymer types together to form a single yarn end. 

A fair reading of Fritsch suggests the use of multiple materials within each yarn and such is consistent with the claimed invention.  It is emphasized that said disclosure fully encompasses the claimed cord constructions and Applicant has not provided a conclusive showing of unexpected results for the claimed ratios in respective yarns (lack of comparative examples in which respective yarns are formed with less than 90% of polyester or nylon).

With respect to claims 2 and 4, Fritsch suggests the use of nylon, including nylon-6, and PET.
Regarding claim 5, Fritsch teaches the use of nylon-6,6 and nylon-6 and individual yarns can be a combination of materials (Column 2, Lines 66+).
As to claim 6, Fritsch teaches yarn deniers between about 500 and about 5,000 (Column 7, Lines 64+).
With respect to claim 7, a fair reading of Fritsch suggests the use of yarns having the same linear density.
Regarding claim 8, the “flat yarns” of Fritsch are devoid of twisting.
As to claim 11, an exemplary embodiment of Fritsch has a cable twist of 410 tpm.
With respect to claims 13 and 14, either of the possible twisting directions would have been well within the purview of one having ordinary skill in the art at the time of the invention (such is supported by the general disclosure of Reese).
Regarding claim 15, Fritsch suggests the exemplary use of RFL (Column 8, Lines 40+).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritsch, Reese, Elmer, and Kamichika as applied in claim 1 above and further in view of Jang.
As detailed in the previous paragraph, Fritsch teaches a hybrid cord construction formed with first and second yarns devoid of twisting.  Additionally, Fritsch teaches an exemplary embodiment in which said yarns are finally twisted at 410 tpm.  While Fritsch fails to include a range of final twist values, it is well known that hybrid cords commonly have final twist values in accordance to the claimed invention, as shown for example by Jang (Abstract).  It is emphasized that a fair reading of Fritsch does not suggest the exclusive use of final twist values of 410 tpm.  One of ordinary skill in the art at the time of the invention would have found it obvious to use any well-known and commonly used final twist value absent a conclusive showing of unexpected results.
11.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritsch, Reese, Elmer, and Kamichika as applied in claim 1 above and further in view of Solomon.
As detailed above, the general inclusion of an adhesive to provide a strong bond between tire cords and surrounding topping rubber is taught by Fritsch (Column 8, Lines 30+).  In such an instance, Fritsch teaches the exemplary use of RFL (resorcinol formaldehyde latex).  While Fritsch is silent with respect to the inclusion of an acrylic-based resin, Solomon recognizes the use of such a resin when bonding tire cords to a surrounding topping rubber (Column 1, Lines 5-68).  More particularly, Solomon teaches the use of an acrylic resin to achieve an increased level of adhesion and avoid problems associated with exposure to the environment between processing steps.  Solomon also states that such a resin can be used in a two part composition including an adhesive rubber latex or it can be used in a composition 
 Response to Arguments
12.	Applicant’s arguments with respect to claim(s) 1, 2, 4-8, and 11-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




Justin Fischer 
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        May 8, 2021